Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 3/22/2019 and IDS filed on 8/8/2019. 
Claims 1-25 are pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recited a system including library analyzer, and engine which can be considered as entirely a computer software/program. Computer program/software is not one of the four categories of patent eligible subject matter.
Applicant should amend the claims to incorporate computer hardware (i.e. processor and memory) into the system in order to overcome the 35 U.S.C 101 rejection set forth above.



Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-7, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Pub. No. 2016/0069950 A1).

As per claim 1, Chen discloses:
A method for transforming latent defects to gross defects in an integrated circuit structure, the method comprising: 
identifying in an integrated circuit design occurrences of one or more elementary circuit components to be stressed (See Para [0005]-[0007], i.e. plurality of device under test (DUT) cells , See Para [0021]-[0028], i.e. four DUTs … can be tested); 
identifying one or more stress conditions to stress the at least one identified elementary circuit component (See Para [0059]-[0067], i.e. type of test being implemented…stress condition … first stress condition, See Figure 13, i.e. 330 stress condition and 340 stress condition); 
using a netlist, identifying locations of the at least one identified elementary circuit component in the integrated circuit design (See Figure 1, i.e. 52, 54, 56, 58 , See Figure 8, See Para [0021]-[0028], device under test …52, 54, 56, and 58, See Para [0047], See Para [0059]-[0067] –[prior art illustrate circuit such as netlist Figure 1, with the location of device under test 52, 54, 56, and 58 considered as the identifying locations]) ;
 adapting the identified one or more stress conditions to include the identified locations of the at least one identified elementary circuit component (See Para [0025], i.e. apply a stress condition to each of the DUTs 52, 54, 56, and 58, See Para [0021]-[0028], i.e. four DUTs … can be tested, See Para [0059]-[0067], i.e. first stress condition applied to each DUT in the arrays of DUTs, See Figure 13, i.e. apply stress condition 330 and 340) ; and 
applying the one or more stress conditions to stress the at least one identified elementary circuit component (See Para [0025], i.e. apply a stress condition to each of the DUTs 52, 54, 56, and 58, See Para [0021]-[0028], i.e. four DUTs … can be tested, See Para [0059]-[0067], i.e. first stress condition applied to each DUT in the arrays of DUTs, See Figure 13, i.e. apply stress condition 330 and 340 –[prior art apply stress to the DUT cells considered as the applying stress as cited above]) .

As per claim 2, Chen discloses all of the features of claim 1 as discloses above wherein Chen also discloses wherein identifying locations of the at least one elementary circuit component includes creating a stress candidate list of the at least one identified elementary circuit component, the stress candidate list including electrical connections to the at least one identified elementary circuit component to be stressed (See Para [0021]-[0028], i.e. four DUTs … can be tested, See Para [0059]-[0067], i.e. first stress condition applied to each DUT in the arrays of DUTs, See Figure 13, i.e. apply stress condition 330 and 340 –[prior art apply first test and second test being the list as cited above, See Figure 13, i.e. test 320 ).

As per claim 3, Chen discloses all of the features of claim 2 as discloses above wherein Chen also discloses wherein adapting the identified one or more stress conditions includes using the stress candidate list and the electrical connections to the at least one identified elementary circuit component to identify the one or more stress conditions at the at least one identified elementary circuit component (See Para [0021]-[0028], i.e. four DUTs … can be tested, See Para [0059]-[0067], i.e. first stress condition applied to each DUT in the arrays of DUTs, See Figure 13, i.e. apply stress condition 330 and 340).

As per claim 4, Chen discloses all of the features of claim 1 as discloses above wherein Chen also discloses wherein identifying occurrences of elementary circuit components to be stressed comprises: analyzing a plurality of standard cells to identify a subset of standard cells that include the one or more elementary circuit components to be stressed; and analyzing the integrated circuit design for occurrences of the subset of standard cells (See Para [0005]-[0007], i.e. plurality of device under test (DUT) cells , See Para [0021]-[0028], i.e. four DUTs … can be tested, See Para [0059]-[0067]).


As per claim 5, Chen discloses all of the features of claim 1 as discloses above wherein Chen also discloses wherein the one or more elementary circuit components comprise a transistor and/or a diode (See Figure 1, i.e. 52-58 (transistor) , See Para [0059]-[0067]).

As per claim 6, Chen discloses all of the features of claim 1 as discloses above wherein Chen also discloses wherein the one or more elementary circuit components comprise an inductor, a resistor, and/or a capacitor (See Para [0023], i.e. current resistance across the DUT).

As per claim 7, Chen discloses all of the features of claim 1 as discloses above wherein Chen also discloses wherein at least one of the identified elementary circuit components to be stressed is within a standard cell of the integrated circuit design (See Para [0005]-[0007], i.e. plurality of device under test (DUT) cells , See Para [0021]-[0028], i.e. four DUTs … can be tested, See Para [0059]-[0067]).

As per claim 14, Chen discloses all of the features of claim 1 as discloses above wherein Chen also discloses wherein applying the one or more stress conditions to stress the at least one identified elementary circuit component includes passing a maximum current through from a source to a drain of a transistor (See Para [0005], i.e. current to the DUT, Para [0025], i.e. current drain to source, See Para [0026], See Para [0033]).

	As per claim 16, Chen discloses:
A computer program product including one or more non-transitory machine- readable mediums that include instructions that when executed by one or more processors cause a process to be carried out for transforming latent defects to gross defects in an integrated circuit structure, the process comprising: 
identifying in an integrated circuit design occurrences of one or more elementary circuit components to be stressed (See Para [0005]-[0007], i.e. plurality of device under test (DUT) cells , See Para [0021]-[0028], i.e. four DUTs … can be tested); 
identifying one or more stress conditions to stress the at least one identified elementary circuit component (See Para [0059]-[0067], i.e. type of test being implemented…stress condition … first stress condition, See Figure 13, i.e. 330 stress condition and 340 stress condition); 
using a netlist, identifying locations of the at least one identified elementary circuit component in the integrated circuit design  (See Figure 1, i.e. 52, 54, 56, 58 , See Figure 8, See Para [0021]-[0028], device under test …52, 54, 56, and 58, See Para [0047], See Para [0059]-[0067] –[prior art illustrate circuit such as netlist Figure 1, with the location of device under test 52, 54, 56, and 58 considered as the identifying locations]); 
adapting the identified one or more stress conditions to include the identified locations of the at least one identified elementary circuit component (See Para [0025], i.e. apply a stress condition to each of the DUTs 52, 54, 56, and 58, See Para [0021]-[0028], i.e. four DUTs … can be tested, See Para [0059]-[0067], i.e. first stress condition applied to each DUT in the arrays of DUTs, See Figure 13, i.e. apply stress condition 330 and 340); and 
storing the one or more stress conditions for subsequent use to stress the at least one identified elementary circuit component (See Para [0025], i.e. apply a stress condition to each of the DUTs 52, 54, 56, and 58, See Para [0021]-[0028], i.e. four DUTs … can be tested, See Para [0059]-[0067], i.e. first stress condition applied to each DUT in the arrays of DUTs, See Figure 13, i.e. apply stress condition 330 and 340 –[prior art include two stress condition preset for the circuit component considered as the strong as cited]]) .

As per claim 17, Chen discloses all of the features of claim 16 as discloses above wherein Chen also discloses applying the one or more stress conditions to stress the at least one identified elementary circuit component (See Para [0025], i.e. apply a stress condition to each of the DUTs 52, 54, 56, and 58, See Para [0021]-[0028], i.e. four DUTs … can be tested, See Para [0059]-[0067], i.e. first stress condition applied to each DUT in the arrays of DUTs, See Figure 13, i.e. apply stress condition 330 and 340).

As per claim 18, Chen discloses all of the features of claim 16 as discloses above wherein Chen also discloses wherein the one or more elementary circuit components comprise a transistor and/or a diode (See Figure 1, i.e. 52-58 (transistor) , See Para [0059]-[0067]).

As per claim 19, Chen discloses all of the features of claim 16 as discloses above wherein Chen also discloses wherein one or more elementary circuit components comprise an inductor, a resistor, and/or a capacitor  (See Para [0023], i.e. current resistance across the DUT).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2016/0069950 A1) in view of Manouvrier (U.S. Pub. No. 2014/0032188 A1).

As per claim 10, Chen discloses all of the features of claim 1 as discloses above.
Chen does not discloses: wherein applying the one or more stress conditions to stress the at least one identified elementary circuit component includes applying a reverse voltage across terminals of a diode.
However, Manouvrier discloses: wherein applying the one or more stress conditions to stress the at least one identified elementary circuit component includes applying a reverse voltage across terminals of a diode (See Para [0015], See Para [0059]-[0060]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at effective date of the invention to incorporate the teaching of Manouvrier into the 

teaching of Chen because it would allow designer to accurately model PN junction 

diode (See Para [0020]).


8.	Claims 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2016/0069950 A1) in view of Hoffmeyer et al. (U.S. Pat. No. 10,048,312 B1).

As per claim 11, Chen discloses all of the features of claim 1 as discloses above.
Chen does not discloses: wherein applying the one or more stress conditions to stress the at least one identified elementary circuit component includes applying a maximum voltage across terminals of a resistor
However, Hoffmeyer discloses: wherein applying the one or more stress conditions to stress the at least one identified elementary circuit component includes applying a maximum voltage across terminals of a resistor (See Col 5; Lines 1-50, i.e. super current…destructive fail of unit of component 105, See Col 3; Lines 42-68, i.e. component 105…resistor, transistor, capacitor…other electronic component, See Col 8; Line 23-35, i.e. inductor).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at effective date of the invention to incorporate the teaching of Hoffmeyer into the 

teaching of Chen because it would allow designer to reduce destructive testing of 

device (See 2; Lines 30-67).


As per claim 12, Chen discloses all of the features of claim 1 as discloses above.
Chen does not discloses: wherein applying the one or more stress conditions to stress the at least one identified elementary circuit component includes applying a maximum voltage across terminals of a capacitor.
However, Hoffmeyer discloses: wherein applying the one or more stress conditions to stress the at least one identified elementary circuit component includes applying a maximum voltage across terminals of a capacitor. (See Col 5; Lines 1-50, i.e. super current…destructive fail of unit of component 105, See Col 3; Lines 42-68, i.e. component 105…resistor, transistor, capacitor…other electronic component, See Col 8; Line 23-35, i.e. inductor).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at effective date of the invention to incorporate the teaching of Hoffmeyer into the 

teaching of Chen because it would allow designer to reduce destructive testing of 

device (See 2; Lines 30-67).


As per claim 13, Chen discloses all of the features of claim 1 as discloses above.
Chen does not discloses: wherein applying the one or more stress conditions to stress the at least one identified elementary circuit component including passing a maximum current through an inductor.
However, Hoffmeyer discloses: wherein applying the one or more stress conditions to stress the at least one identified elementary circuit component including passing a maximum current through an inductor. (See Col 5; Lines 1-50, i.e. super current…destructive fail of unit of component 105, See Col 3; Lines 42-68, i.e. component 105…resistor, transistor, capacitor…other electronic component, See Col 8; Line 23-35, i.e. inductor).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at effective date of the invention to incorporate the teaching of Hoffmeyer into the 

teaching of Chen because it would allow designer to reduce destructive testing of 

device (See 2; Lines 30-67).


As per claim 15, Chen discloses all of the features of claim 1 as discloses above.
Chen does not discloses: grading an effectiveness of the stress conditions by simulating acceleration of defects at the at least one identified elementary circuit component upon application of simulated stress conditions.
However, Hoffmeyer discloses: grading an effectiveness of the stress conditions by simulating acceleration of defects at the at least one identified elementary circuit component upon application of simulated stress conditions. (See Figure 3, i.e. 310 – simulate voltage…cycling, See Col 9; Lines 37-62). 
Therefore, it would have been obvious to a person of ordinary skill in the 

art at effective date of the invention to incorporate the teaching of Hoffmeyer into the 

teaching of Chen because it would allow designer to reduce destructive testing of 

device (See 2; Lines 30-67).


Allowable Subject Matter
9.	Claims 22-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

10.	Claims 8, 9, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 22-25, the prior art made of record does not teach or fairly suggest the system for transforming latent defects to gross defects in an integrated circuit having combination of features as recited in independent claim 22, where claims 23-25 depend from.
With respect to claims 8, 9, 20, and 21, the prior art does not teach the limitations of claims 8 and/or 20 – wherein claim 9 depend on claim 8, wherein claim 21 depend on claim 20.

Conclusion



12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/Primary Examiner, Art Unit 2851